DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the scope of the claims is unclear as to whether applicant is reciting the subcombination of a spout insert as suggested in the preamble and throughout the dependent claims or whether applicant is reciting the combination of a spout insert, beverage container and lid portion as suggested in the body of claim 20, which recites limitations directed to the lid portion.  For purposes of examination, the claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, 24, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0069946 to Gubitosi et al. (Gubitosi).
Regarding claim 20, Gubitosi discloses a spout insert (300) for a beverage container having a base portion (600) and a lid portion (100), the spout insert comprising a unitary structure comprising an oblong spout (322) and a straw-like spout (340, €0024), the spout insert positionable within lid portion (100) of the beverage container.  Furthermore, since Gubitosi discloses the structure of the spout insert as recited, then it can function with a lid portion having the features as recited.
Regarding claim 21, Gubitosi further discloses the insert capable of abutting under main body of a lid portion since it has the structure as recited.
Regarding claim 24, Gubitosi further discloses unitary structure comprising an air vent (312) passing therethrough.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of US 2017/0340148 to Chen et al. (Chen).
Regarding claim 22-23, Gubitosi discloses the insert of claim 20 but does not teach spout insert to comprise resilient material to be silicone.  Chen discloses spout insert (106) made of silicone and one of ordinary skill in the art would have found it obvious to make the insert of Gubitosi out of silicone in order to be flexible since it has been held that selection of a known plastic to make a container of a type of plastic prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of US 2020/0170426 to Michaels et al. (Michaels).
Regarding claim 28, Gubitosi discloses the spout insert of claim 24 and further teaches air vent (312) located centrally of the insert and thus in between the oblong and straw spouts but does not teach the air vent disposed at a top of a dome shape.  However, Michaels discloses a beverage container assembly (Fig 1) and in particular discloses a spout insert (18) having an air vent (34) disposed at a top of a dome (36, Figs 5, 8, ¶0024).  One of ordinary skill in the art would have found it obvious to position the Gubitosi air vent at a top of a dome as suggested by Michaels in order to facilitate closing of the air vent (Michaels, ¶0024).  The modification would have resulted in the dome in between the oblong and straw spouts since the air vent is in between the oblong and straw spouts.

Allowable Subject Matter
Claims 1-4, 6, 9-14, 16-19, 25-27 allowed.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach the lid portion comprising a first cover and a second cover pivotable about a same point.  However, since applicant does not explicitly claim the lid portion and since the claims are directed to the subcombination of the spout insert only, limitations directed to a lid portion is given little patentable weight and so long as the prior art has the structure of the spout insert as recited, then it would also be capable of functioning with a lid portion also as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735